USDC IN/ND case 3:20-cv-00901-JD-MGG document 1-1 filed 10/21/20 page 1 of 3
                                                                                                Filed: 9/24/202o 8:so AM
                                                                                                                    Clerk
                                                                                              St. Ja§eph County, lndlana




  STATE OF INI)I`ANA.            )           IN TIIE ST. JoSEPH sup]3RIOR/cmcuIT COURT
                                 )SS:
  ST. JOSEPH COUNTY              )           CAUSENo:          71D05-2009-CT-000346


  LISA DOUGLASS
  26 I 4 Yoi.k Road
  South Bend, IN 46614,

                  Plaindff,

  V.


  MENrm, INc.
  c/o The Prentice-Hall Coipoi`ation System, Inc,
  135 N. Pcmsylvania St., Ste,1610
  Indiaaepalig, IN 46204,

                  Defendant.



                                     £Q±MPLAINTFQRPAM_A.figs

         ComesnowtheP]aintiff,LisaDouglass,andfoi.hBi.clalmfori.elief,statesthefo]1owing:

         1.        On or abou"he llth day of July, 2020, the plaintiff, Lisa Dougless, was on the

 prerisesoftheDefendant,Menai.d,Inc.,whensheslippedandfeuasaresultofthenegligenceof

 the Defindant`

        2.        The De.fendaut was negligent in that it failed to maintain the prendses and/or wan

 the plaintiff of a dangci`ous and/or hazardous condition.

        3.        As a direct and proximate result ofthe carelessne.rs and negligence oftho I)efendant,

 the Plaintiff sustained personal injuries, the effects of whieh may be permanent and lasting; has

 incurred hospital, dctctor and medical expenses and may continue to incur hospital,. doctoi' and-

 medicalexpensesinthefuture;hasincuiTedpainandsurferingandmaycontinuetoincurpainand

 surering in the future, all of which damages are jn an amount yet uncertain.
USDC IN/ND case 3:20-cv-00901-JD-MGG document 1-1 filed 10/21/20 page 2 of 3




         WHEREFORE, Plaintiff demands jndgment agrinsit the Defendant in an amount that wl.II

  reasonablycolixpensateherforthe}njui.iesanddamagessustained,foi`thecostsofthisactionand

  for`allotherjustandpropei.re]iel`.




                                           Doupp\\
                                       Daniel H. Pfeifei. (5720-71)
                                       Pat-ei. D. Hanarm (34615-45)
                                       Attorneys for Plaintiff
                                       PFEIFER MOR.GAN & STESIAK
                                       53600 North lronwood Drive
                                       South Bend, IN 46635
                                       Telephone: {574)` 272-2870
J`S.1,1           (Rt;`J.12,J12./ USDC IN/ND case 3:20-cv-00901-JD-MGG
                                                            CIVIL COVERdocument
                                                                        SELEET1-1 filed 10/21/20 page 3 of 3

;I::I;{j{ci?l{:I:]!t}:!:I:`::L{]'£:![irE:::t?:c,:t:{rudd:,t:]i:ii:lit,{{'::;'|:iT``!i.!`;#,`!,{:s;!:;i,#;;;j\:§`it::,i\#,:\t¢`.#,i,I;:I:};=:t#7ii`t;e:L`Ti:1;I;i;?L,{i;|}Ta:eJst]]][:`£:`,I;td€{;tLbnc;cie9L;I+p!:drg#}c{:,rft:tL[hti`[cp`:spcc!O`[dt}T:`Lgrc'itt{Ti"LJoirn]';±LtlL]§``Lj

                                                                                                                                                                                                                      DF,PENDANTS
i.is(aa)DoPu€`,£3gT!FFS                                                                                                                                                                                          Menard, lNc.



      (b)           C`iunt}' ofRe`5idencc ofT`.irs` I,isted plamliff                                                                                  St. JOseph c0urty____                                          Ctjulity ofResid€nc`c \!f`llrsl I.isted T)efeiitldnt                                                                           _rau_CJale county, lDL
                                                               (I.r\.-(:E}.i`ii`;1`:`s.1'1.~Li\'[!i1`[.`t..II.i;I::`|                                                                                                                                                                   (i .r (_:.s . ,I ' I . +[N i`i I :I .` r.A.sl;Li: {. ).\1.I )

                                                                                                                                                                                                                     Nfii`F,`               N i ANI] ff`t\Ti]T`\thT^TTftN f^sii.q` [T€F T[" I rif`^TyrtN tit:
                                                                                                                                                                                                                                        T+I+`        rRAc"I                    Of.         I_,A`Nn i\iv()I               v[.:ii,



                                                                                                                                                                                                                       Atl€}I.ff`€`..t- /,/,'-,¢L.;jfAi t a;
      {C)          AI..mrlc` ` I+I?nwu..``.mi.I, ;lJth;s x. uii.I `l dlLpli(miu \`. ,iiTi,hc;rl
Daniel H. Pfeifer, Peter Hamann, PFEIFER MORGAN &N STESIAK,                                                                                                                                                      Jennifer-E.` -Davis, Garan Lucow, Miller, 8585 Broadway, Ste. 480,
53600 North lronwood Drive, Sctuth Bend, lN 46635                                                                                                                                                                Merrillville, lN 46410



I I. BAS ES OF JURE SDICTIO N. (+P{'ajc> ti77 I .\` " in /Jj:.t` /j`rj.`¢ r,)j7/I.i                                                                                                              Ill. CITIZENSHIP OF PRINCIPAL PARTIES /J'y`t4c,.cz " ",.r" t,i t);7cz /.`tj`./6,j. /J/tz,.r.ifj/,r
                                                                                                                                                                                                            ( {t`rlr I )i\)c>|..sl l`,; r.ixe` ()i.I).)                                                                                              i`uid c)Nt: iirix I ;)r i )c}.f`er;,c!.lnl)
Ill       U S           (i``vei.'.`mc.,i`!                                        .i.1         i.`cdi.ta! ()iiiistioi`                                                                                                                                            111` I,i                     I )I,', r`                                                                                I,'l'r`            I)I;r
                    P12\in\i{r                                                                         I i ,-.\5     (~Itjv`Ii.iifiieyl{ i`.`i-i,.r ``2 i.'Lii`i\. ;                                 (-..iiiz.L`ri rit.Thi` Slate                                   Cx              I             I          I      InL`i)I.it(`faicd fj/.P).it`ctital rT:ace                     i      i.            LJ i
                                                                                                                                                                                                                                                                                                                    ol. B`i.<iiicss Tn 'l`his SL[`{i.



12       U S (.`{L`vc`.-ilnlln`t                                                2§ 4          [)lvi.TSW                                                                                              CiLi`zeiiof^Iiu[hei slalc                                1]           2                 i]          2        ]Iici`ii_.I)ia{cdd/.iL/ltir`ci|ial l`lat.c                     Ll       i            rt 5
                    i_}t:Ir..ri,tlrn.I                                                                     ( lnJi;u!¢', (` ill`Ldfl`hi}`, I)`| +'cir`liuul2 I lem i ll,)                                                                                                                                             I)i` T3usiiicss tn Another S{ti[e


                                                                                                                                                                                                                                                                                                                                                                                 I.1      (I           11 (,



1`.7. N'ATURE OF SITIT /j'',I'`lc.I. .1„ `,\~.. jj7 (/;7€.I;rj.t


1     1 I(, (!1S,.|liultc                                                        PE ltso,\ /\J , I ,rtJ I j R \                                     l'I.:RSO N.,i I, Ilk.I 1' R\                     I (]25 I )mg RtiluLt3{l ,Seiz`Ii'€                                        Ll +22 ./\ppri{`128 use 158                                      ']   ::75 l`.`[se Cl<rims ,`\ci

I 120 Marl','|`                                                         ;I       -3'(, A,r',!a,,c                                           11         :/,,i      Pc,.i ,,,, i,11,,ill,1            -              I)t` I+`tt!`ei.i}: ? i   I I`qc 8`Q 1                       n         I.t23 Wit!`di.a`VAl                                    I    4()0 Stal€ Ri.api]{)I.lioi`i`ii.ni
111.`,() M;l'|'                 ,'lt.(                                  I,I        Jlj         ,\i,I,ld"lT' ,,,, luL,                                        i ,, |'JULL b `|l ,, I, l \,            !1   dlJO ()l'lcl                                                                                -A 1;,51'- I.¢7                           1,I,llu ^ll\`l'll.\L

I     L4U N.t;ttTiiil.!{ Iit,+(Iuiii.^!it                                                 i,"t'il,'t},                                      `J      3U71 lc`litl` Cclil                                                                                                                                                                         C]      1.,}U 13i`iiks i`ncl B!mkmg
I     I 50 Rei`t}vLi)' oi' {)vLl|.),A}.tmcnl                            1 `32rj AssiiiLIT` I,ibcl &                                                        l'hd+rm,icciilical                                                                                                                     Ol,ERTY                                       F'      ij(I c'ollllm:lcc
                ct Tjil.I)rt.emcr.I `i}' Judgiyteii(                                      S!(\11dcr                                                         T}c,.sl"'1l           I,,J ,,,.-`.                                                                                 i          `¥=(, (-`ol,),,i.i.,,I,tb                             I,1`,0           I)c',(,,,i,tit),,
J     I-i I iv'|..dll.;ill. ^Ct                                         1,I.i.it) I.'etleli|!             I-.m!)Io}rL`ls                                    ',I \1(l\!Ut      )   .(i(I))l'1\,                                                                                 I 810 P;ltt.„t                                                   il   47t) l{;ickeli'ci           liifliii.iii`e{l aiid
:_i     I.5 : Ri`c{t\'cr\. fjr i:IL.I.:3!!3{£L{5                                          L,z``r,,lily                                      [1      ]L`# ^3bt3s{i-is l>diioiial                                                                                                J I;tlu `l'iadi.jiiar^l                                                        c'Oi'i`u!7i l)i'gaiii zati (tLi Ls
                `\,l!cl{:I.,I     I   f,^l|¢                            I       3`1(' h'Lt,.'',''c                                                           hliw \. I)i-udu,t                                                                                                                                                                  .i      '*() f'l',li\'„ll''           (lrl.l'n
                                                                        1        ]Jh Miirittc. Ill.o(lu(`i                                                   I.'f\b'lI'\,                                                                                                                                                                       •1       '9(1 (:.I.\'llt,,Sill    1 V
                (I.t(c.Iiidciv(,l|.'Lm.i)
rl     I `i.i    RL^Lt,vL.i;`i           i,I   t tv`:ii,.i>.Inuiil                        I,:,i,,I,(}                                            i,A,I{*( ),\r \ I, ['1« )L'l<: I( r\ il                  71 /,1    i,':''1   I ,ilt,I)I,   tit<'',(la'.(l's                   1         I;(,11 'lA ( I `.I){t`f`,                              il      Rill Se.ilu.li.c,v'C``iiniii`)i!;t;c.i.
                i-!I.Vcli:Liii`sBilie!it`<                              [1 350 M`jl\)r Vehicli'                                             I 370 0(hi`r +.riud                                                    A|.i                                                        I 802 Bjack Lulls (I)23)                                                       Ex'ila,1gc
1     lft(I Stockh`3L`1a`-S- `t;m`s                                     I .155 Motol V¢jiicl¢                                               f] .``7( 1.Iiith in 1,cn`iini;                           I 7!U I.:ib(ti .'Mam:;cmei]l                                              I        8(]3 I)lwf?,`I)I\}'W (`4(}5i`g,))                       ri      8tjt\ t-]iiici. si;iiuioi.,                ,\i`ii`tiis
rl     1')') ''\lh`',i      (.'am['=,l{.,f                                                                                                  n      ?*,'10,hl.I. Prl.<,-I,I,|l                                                                                                  ||        `¥(+r|       SS(I.) 'Tt|i¢ XV|
                                                                                         T' ,.,. `,I,,i.,r I         i.,t\`'l ir).                                                                                 itl`!ati(1'\<                                                                                                                lT       8\,I ^s"l.,JI,.u::,I ^l.,.i
.1     1{)i      (.t`Iirl.ill :''!.`ui`ic.i       i    I:ibili(y        X        3/,() (I)(Ill.I           P|,rs')lllll                                     l>ropl., I)-[J: ,,,, i,,i,,e I                74/.I Railwa\ La()oi+ ^cl                                            J         8()5 RS' (.,to.i(;_I)'                                 rl      893    I..i`yll`tiiiTiiiii[al          \tti[iei.I
I     i96 r`!iilichi.¢i^                                                                                                                    '`1 `385 lJi\]peit)J Diini:igc                                                                                                                                                                      '1 $95 +ieedoiu ``f liifurmatjon
                                                                               luJul..\l                                                                                                             I 751 i.tuiii[)J all(I Mcdic;!!
                                                                        ;1 362 lJersomil llijur.\. -                                                        l>ro(luc' Lli'l`lllt\`                                 l`ei\\,e Act                                                                                                                                Ac'
                                                                                         r`.fetlical       M:.il                                                                                     r}    79n   ( )rl`[.r I :ihoi` I ,iti!i.fiiiiiti                                                                                           I    .t:|'(I ^l-I,'''al'|`n
                                                                                  . t.rrtv7tj ,RIG 1_tTS
                ]ur,:[l I. I`ROPERT\r                                                                                                                                                                ;i..7lj I    |„ti)lot/i.e l<eliiumultl                                                                                                     il   #q`) ^dii`m;sii..itlv¢ r`i.o¢.cdlirc
•1     ,, i 11      I    #'ld     (_`|',l[l|,n!]i:lil(in
                                                                                                                                                                                                                 •iiic`titic` Se¢iili li; Act                                  '1         870 T:it{cs `1`J `i             PlriinliH
                                                                        i       `'.JO (-),i,e,1`,\..,I R,(-;I,ls                                   IJ.:, I,a"a (.'Ol.plus :                                                                                                                                                                                   I.`Ct,`R B`-I i`W t`)i           ^i.itL'rl! (`(

rl    `[l..2(J I..`t[uL.!{i:`urc                                        lJ 44 I            V('t,I,g                                         fl    4l(j.3      Alici`   Del.,'Iii`(`c                                                                                                               ()I       TJ|.I|,l'(1.|'IO                                 •\ije,,1,.\,I)`.c,`,o,I
I 2.i(J Rmt li`ase & i:jc{`1m:ii[                                       I        .,I,1311 ,,,, i,lo} ,,,, l.,,I                             il    510 M()ti()ns to Vi`ei`lc                                                                                                    '1 `S71 TRS-llii.i`d l1:irtv
                                                                                                                                                                                                                                                                                                                                                I    950 Con`i[itutilii`ality ol
•1,1_`!0         I ()l!h '()      Lz)„tl                                    1    4,I i I-'(,,,i,I,fr./                                                      t;|.I'L|.''L.|L                                                                                                                        26 I ,TSC' i(>0`)                                          S(-.I!u.i)(.l[u(t.,i
:I     J4.i         1¢,I,, lJ,li,I,l`.,               :.,`,i,''!I!\,                     A cc \) I I I Ill o ll-Ill I { '! i t-             rl     53(} Cielit.,tal
      2 `J (J A. I i ( ){hei hT i-a| |I{+tr\r!i>i.i \.                  144.5 z\mt;.!                 \A.I./i)I ialiiliL}L`.` -             -I     5.``.i l`-)call, Pc,,al,`,,                                     rtw!Ml{}l*.'t,rl0r\'
                                                                                         Empl`j}.mc`nl                                             ()!hL,I.:                                         I.to2 Nami.al izatj(tti Ai)pljeatltlji
                                                                        1446 z-\lncl                   \\JrT)ls{`billllc.` -                0 5Jlo Mmtl,imus de Ollier                               f] 4(._i ()lliel Iilmligralion
                                                                                         l`)l il cr                                         il     5_50 Ci\iil Ttights                                             Actions
                                                                        I       ,,t48 [`,ull'eall()l'                                       11       55i Pilsoii (.`(`nrl[rit`n

                                                                                                                                            r] 5{.i(I Ct\ il Dcidinee -
                                                                                                                                                            Cundi`jo[is ol.
                                                                                                                                                            C()n}`ii`c.Tt`cnl


V.       ORIG EN (,7'/`rc.,,` i..,`,i " )A" w /)/?L' /?t;r /);7/j /

1] I              Original                               H2          Rcm{iv€d from                                                13             RL`mandcdl.I.om                                     :14 Rcin5talcdor                         \15.rr!instci`rc`drtom                                               !16          Mullldls[iict
              Pi ()|'i.c..(1mg                                     SliiLi` l:oui.I                                                               Appi`1Idli` l`,oui t                                     Rc(7peHcd                                       Ao`tlhei I)isLricL                                                I ,it ig:1t i(l,i
                                                                                                                                                                                                                                                  • \ I: \ . ' '. I \` )


                                                                                   Cite tlie U,a, Civil StaLlllc` lmdi.r vi'lll ch }'()u {ue filulg fl)fl j!of fjfgjj!riidtc/jflntt/ .st+{!jt/L>,`. jii!/p.`.,g d7vcjsfaJr..
                                                                                   28 USC 1332(a)(1 ) and 1332(b), 28 USC 1441 and 1446(b)
VI. CAUSE OF ACTION                                                                Bi lc{` ilcscl-ip{ioii of ciul`+c:
                                                                                   Plaintiff alleges she slipped and fell at Defendant's premises due to Defendant's negligence and was hurt.
VIE.            REQLjESTED IN                                          ll       (:ilFCK TF THIS TS A CLASS ACTION                                                                                DEMAND S                                                                                         CI I[=`C`K YES oilly il dclT`atidcil lil i-()mplainl.
                 (`OMPLA|NT:                                                        UN";R Rl,'I,li23. I`R.CVP                                                                                                                                                                                                    JURYDEM^ND:                              X Te5                   il N()
VEIE. aE`¥.SLrittTED CASE(S)                                                              ,5`c,.„„7",rw                                   ,uDGr` N/A                                                                                                                                              r]ot`kl TNUMBr,R


I)ATI=`                                                                                                                                            slftNA'[ uRE`, o[~ ^`r roKNf,v oi` RE:coRlj
1 0/21 /2020                                                                                                                                     /s/ Jennifer E. Davis
iiT`r) it t>t' I.TffFT3RETFT ----
      j{};i-..Er{iT ,+,-                                                ,iMO`JN.i`                                                                         A[,IJLY ING I I,`1,                                                               Jl;I)rrlJ                                                                          \.[Af'. JIJr)Gl.
